—Motion to change venue of trial of indictment from Onondaga County denied. Memorandum: We conclude that defendant has not on this application *352met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Onondaga County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature (see, People v Di Piazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, appeal dismissed 35 NY2d 844). Present—Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ. (Order entered Nov. 4, 1985.)